ORDER
PER CURIAM.
Defendant, William Fort, appeals from the trial court’s judgment entered on the jury’s convictions of one count of first degree murder, Sec. 571.015, five counts of armed criminal action, Sec. 571.015, two counts of assault in the first degree, Sec. 565.050, and two counts of robbery in the first degree, Sec. 569.020. Defendant also appeals the motion court’s denial, after an evidentiary hearing, of his request for post-conviction relief pursuant to Rule 29.15.
No jurisprudential purpose would be served by a written opinion. Defendant contends in point one that the trial court abused its discretion in denying his request for a mistrial after a state’s witness emotionally broke down while testifying. Defendant’s second point asserts the motion court’s findings and conclusions were clearly erroneous in denying his motion for post-conviction relief. We have reviewed the record and find that the trial court did not abuse its discretion in denying defendant’s motion for a mistrial and that the motion court’s findings and conclusions were not clearly erroneous.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).